  Case 19-32928        Doc 24     Filed 09/27/19 Entered 09/27/19 14:03:15          Desc Main
                                    Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:
         Rancher's Legacy Meat Company
         fka Unger Meat Company,                                    Chapter 11

         Debtor(s).                                                 BKY No. 19-32928


                      APPOINTMENT OF COMMITTEE OF UNSECURED
                            CREDITORS IN CHAPTER 11 CASE



         The U.S. Trustee for Region 12 hereby appoints the following persons or entities to the

Official Committee of Unsecured Creditors in the above case:


         1.   Creditor: Upper Iowa Beef, LLC
              Address: 4614 Hwy 63
                        Circle Springs, IA 52155

               Contact Person: Bart Seebach Phone: 563-547-3329
                 Email: seebachlaw.ia@outlook.com

         2.   Creditor: J&B Partners
                        J&B Wholesale Dist.Inc.
              Address: 13200 43rd St NE
                        St. Michael, MN 55376

               Contact Person: Denise Boock Phone: 763-497-3913
                 Email: denise.boock@jbgroup.com

         3.   Creditor: Empirical Foods, Inc.
                        d/b/a NVM Distribution, LLC
              Address: 950 Willow Drive
                        Dakota Dunes, SD 57049

                Contact Person: Rich Jochum Phone: 605-217-8032
                 Email: RJochum@empiricalfoods.com

         4.   Creditor: Ben E. Keith Company
              Address: 7650 Will Rogers Blvd
                        Fort Worth, TX 76140
  Case 19-32928      Doc 24     Filed 09/27/19 Entered 09/27/19 14:03:15         Desc Main
                                  Document     Page 2 of 3




               Contact Person: Dan Harvick Phone:      817-759-6337
               Email: dlharvick@benekeith.com

       5.   Creditor: Great Plains Beef LLC.
            Address: PO Box 82545
                      Lincoln, NE 68501

       Contact Person: Don Straight Phone: 402-326-5914
              Email: don-straight@piedmontefe.com

        Bart Seebach of Upper Iowa Beef LLC is hereby designated as Acting Chairperson of

said Committee pending selection by the Committee members of a permanent Chairperson.

       In order to make the Committee more representative, the right to add or remove members

of the Committee is reserved.



       September 27, 2019                         Respectfully submitted,

                                                  JAMES L. SNYDER
                                                  Acting United States Trustee
                                                  Region 12


                                           By:    /e/Michael R. Fadlovich
                                                  Trial Attorney
                                                  MN Attorney ID No.
                                                  U.S. Trustee's Office
                                                  300 South Fourth St., #1015
                                                  Minneapolis, MN 55415
                                                  (612) 334-1350
  Case 19-32928       Doc 24   Filed 09/27/19 Entered 09/27/19 14:03:15          Desc Main
                                 Document     Page 3 of 3

                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:

         Rancher's Legacy Meat Company
         fka Unger Meat Company                                          Chapter 11

         Debtor(s).                                                      BKY No. 19-32928


                               CERTIFICATE OF SERVICE



       I, Lilia Serna de Coronado, declare under penalty of perjury that on September 27, 2019,
a copy of the foregoing NOTICE OF APPOINTMENT OF AN UNSECURED CREDITORS
COMMITTEE IN A CHAPTER 11 CASE; served via US mail postage prepaid to the
following:

 Rancher's Legacy Meat Co.                      Cameron Lallier
 4301 White Bear Parkway                        Foley & Mansfield P.L.L.P.
 Vadnais Heights, MN 55110                      250 Marquette Avenue Suite 1200
                                                Minneapolis, MN 55401

 Upper Iowa Beef                                J&B Partners
 4614 Hwy 63                                    13200 43rd St NE
 Circle Springs, IA 52155                       St. Michael, MN 55376

 Empirical Foods Inc.                           Ben E. Keith Company
 950 Willow Drive                               7650 Will Rogers Blvd
 Dakota Dunes, SD 57049                         Fort Worth, TX 76140

 Great Plains Beef, LLC
 PO Box 82545
 Lincoln, NE 68501




Dated: September 27, 2019                  By: /e/Lilia Serna de Coronado___________
                                                   Lilia Serna de Coronado
                                                   Office of the United States Trustee
                                                   300 South 4th Street Suite 1015
                                                   Minneapolis, MN 55415
